                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I


UNITED STATES OF AMERICA                          CR. NO. 18-00059 DKW-KSC

                     Plaintiff,                   ORDER DENYING DEFENDANT’S
                                                  MOTIONS TO DISMISS (ECF NOS.
       vs.                                        147, 176 and 180)

PETER CHRISTOPHER,

                     Defendant.



                                  I. INTRODUCTION

       In three motions to dismiss, Defendant Peter Christopher (“Defendant” or

“Christopher”) moves this Court to dismiss Counts 1 and 2 of the First Superseding

Indictment.1 ECF Nos. 147, 176 and 180.

       On June 7, 2018, Christopher was charged by the grand jury with Wrongful

Furnishing of Another’s Passport under 18 U.S.C. § 1544 (“Count 1”) and False

Statement in a Passport Application under 18 U.S.C. § 1542 (“Count 2”). ECF No.

30 (First Superseding Indictment) at 2.


1
Christopher filed the three motions pro se. However, at the November 5, 2018 hearing on the
motions, he was represented by counsel.


                                              1
       Count 1 of the First Superseding Indictment alleges that:

       On or about November 13, 2010, in the District of Hawaii and
       elsewhere, PETER CHRISTOPHER, the defendant, willfully and
       knowingly furnished United States passport number 455112078,
       issued and designed for the use of one of his daughters, a minor child
       whose initials are R.M.C., to another of his daughters, a minor child
       whose initials are G.G.C.S., for the use of G.G.C.S., well knowing
       that G.G.C.S. was not the person for whose use said passport was
       originally issued and designed.

Id.

       Count 2 of the First Superseding Indictment alleges that:

       On or about April 1, 2016, in the District of Hawaii, PETER
       CHRISTOPHER, the defendant, willfully and knowingly made false
       statements in an application for a passport with intent to induce and
       secure for the use of another, namely his daughter, whose initials are
       G.G.C.S., the issuance of a passport under the authority of the United
       States, contrary to the laws regulating the issuance of such passports
       and the rules prescribed pursuant to such laws, in that in such
       application, Form DS-11, and in other State Department Forms
       relating to such application, including Forms DS-64, DS-5525, and a
       DS-5525 Continuation form, the defendant falsely stated: (1) that
       G.G.C.S.’s United States passport, number 433048982, had been lost;
       (2) that he did not remember how G.G.C.S.’s United States passport
       had been lost; (3) that he did not know where the loss of G.G.C.S.’s
       United States passport had occurred, and (4) that the reason G.G.C.S.
       came to the United States in 2010 was that her mother had ceased to
       fulfill her obligations to care for G.G.C.S., instead leaving her with
       other family members who ultimately proposed to the defendant that
       G.G.C.S. move with him permanently to the United States, which
       statements the defendant knew to be false.

Id. at 2-3.



                                          2
      On August 27, 2018, Christopher filed “Defendant’s Motion to

Dismiss Count 2 of First Superseding Indictment.” ECF No. 147. The

Government filed its Opposition to that Motion on October 4, 2018. ECF

No. 210. On September 14, 2018, Christopher filed “Defendant’s First

Motion to Dismiss Count 1 of First Superseding Indictment.” ECF No. 176.

The Government filed its Opposition to that Motion on October 3, 2018.

ECF No. 208. On September 20, 2018, Christopher filed “Defendant’s

Motion to Dismiss Counts 1 and 2 of First Superseding Indictment for Grand

Jury Misconduct or to Compel Production of Grand Jury records and DHS

records.” ECF No. 180. The Government filed its Opposition to that

Motion on October 9, 2018. ECF No. 212. A hearing was held on these

three Motions to Dismiss on November 5, 2018. For the following reasons,

all three Motions are DENIED.

                         II. STANDARDS OF REVIEW

A.    Motion to Dismiss — Indictment

      Pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v), “a defect in

the indictment,” including “failure to state an offense,” may be “raised by pretrial

motion if the basis for the motion is then reasonably available and the motion can

be determined without a trial on the merits.” In considering such a motion, the


                                          3
court “must accept the truth of the allegations in the indictment in analyzing

whether a cognizable offense has been charged.” United States v. Lyle, 742 F.3d

434, 436 (9th Cir. 2014) (quoting United States v. Boren, 278 F.3d 911, 914 (9th

Cir. 2002)).

      The indictment “must be a plain, concise, and definite written statement of

the essential facts constituting the offense charged . . . .” Fed. R. Crim. P. 7(c)(1).

“The essential purpose of an indictment is to give the defendant ‘notice of the

charge so that he can defend or plead his case adequately.’” United States v. Neill,

166 F.3d 943, 947 (9th Cir. 1999) (quoting United States v. James, 980 F.2d 1314,

1316 (9th Cir. 1992)). An indictment is sufficient “[u]nder the Due Process Clause

. . . if it ‘first, contains the elements of the offense charged and fairly informs a

defendant of the charge against which he must defend, and, second, enables him to

plead an acquittal or conviction in bar of future prosecutions for the same

offense.’” United States v. Huping Zhou, 678 F.3d 1110, 1113 (9th Cir. 2012)

(quoting Hamling v. United States, 418 U.S. 87, 117 (1974)).

B.    Motion to Dismiss — Grand Jury Proceeding

      Pursuant to Federal Rule of Criminal Procedure 12(b)(3)(A)(v), “a defect in

instituting the prosecution, including . . . an error in the grand-jury proceeding . . .”




                                            4
may be “raised by pretrial motion if the basis for the motion is then reasonably

available and the motion can be determined without a trial on the merits.”

          “[A]s a general matter, a district court may not dismiss an indictment for

errors in grand jury proceedings unless such errors prejudiced the defendants.”

Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988). Accordingly, for

such a dismissal, it must be “established that the violation substantially influenced

the grand jury’s decision to indict, or if there is grave doubt that the decision to

indict was free from the substantial influence of such violations.” Id. at 256

(citation and internal editorial marks omitted).

                                   III. DISCUSSION

A.        Defendant’s Motion to Dismiss Count 2 of First Superseding
          Indictment, ECF No. 147

          In his first Motion to Dismiss, Christopher raises six grounds for dismissing

Count 2 of the First Superseding Indictment. ECF No. 147 at 1-5. The Court

addresses each ground in turn.

          1.     Ground One

          18 U.S.C. § 15422 implicates false statements made “in an application for

passport.” Christopher challenges whether Forms DS-64 and DS-5525 — in which


2
    18 U.S.C. § 1542 provides:
                                                                           (continued . . .)

                                             5
he allegedly made false statements — can be considered part of “an application for

passport” for purposes of § 1542. Id. at 21. Christopher argues that what

documents are included “in an application for passport” can be defined only by

statute (and not by regulations). ECF No. 147-1 at 20.

        According to the First Superseding Indictment, Christopher used U.S.

Department of State Forms DS-11, DS-64, and DS-5525 in applying for a passport

for his daughter, G.G.C.S. ECF No. 30 at 3. Form DS-11 (Application for a U.S.

Passport) provides that an applicant must submit: (1) Form DS-64 (Statement

Regarding a Lost or Stolen U.S. Passport) if the previous U.S. passport was lost;

and (2) Form DS-5525 (Statement of Exigent/Special Family Circumstances for

(. . . continued)

        Whoever willfully and knowingly makes any false statement in an application for
        passport with intent to induce or secure the issuance of a passport under the
        authority of the United States, either for his own use or the use of another,
        contrary to the laws regulating the issuance of passports or the rules prescribed
        pursuant to such laws; or

        Whoever willfully and knowingly uses or attempts to use, or furnishes to another
        for use any passport the issue of which was secured in any way by reason of any
        false statement—

        Shall be fined under this title, imprisoned not more than 25 years (if the offense
        was committed to facilitate an act of international terrorism (as defined in section
        2331 of this title)), 20 years (if the offense was committed to facilitate a drug
        trafficking crime (as defined in section 929(a) of this title)), 10 years (in the case
        of the first or second such offense, if the offense was not committed to facilitate
        such an act of international terrorism or a drug trafficking crime), or 15 years (in
        the case of any other offense), or both.



                                                  6
Issuance of a U.S. Passport to a Minor Under Age 16) if only one parent appears to

apply for a child’s passport. ECF Nos. 147-9, 147-10, 147-11, 147-13, 210-2, 210-

3, 210-5, 210-6, 210-7, 210-8, 210-9. It is thus evident from the forms themselves

that DS-64 and DS-5525 constitute a part of the passport application that

Christopher submitted on behalf of G.G.C.S.

          Moreover, Christopher ignores that § 1542 makes unlawful false statements

in an application for passport when they are “contrary to the laws regulating the

issuance of passports or the rules prescribed pursuant to such laws.” Thus, rules

prescribed pursuant to passport laws may be utilized to determine which

documents are included in an “application for passport.” Title 22 Code of Federal

Regulations (“CFR”) § 51.203 makes clear that an application for a passport

includes the forms that the U.S. Department of State prescribes. The Department

of State Form DS-11 used for an application for passport, requires Forms DS-64


3
    22 CFR § 51.20 provides:

          (a) An application for a passport, a replacement passport, or other passport related
          service must be completed using the forms the Department prescribes.

          (b) The passport applicant must truthfully answer all questions and must state
          every material matter of fact pertaining to his or her eligibility for a passport. All
          information and evidence submitted in connection with an application is
          considered part of the application. A person providing false information as part of
          a passport application, whether contemporaneously with the form or at any other
          time, is subject to prosecution under applicable Federal criminal statutes.



                                                    7
and DS-5525 for an application like the one submitted by Christopher. Thus, each

of these forms is governed by § 1542.4

       2.      Ground Two

       Christopher appears to bring a vague-as-applied challenge by arguing that a

reasonable person would not understand the term “lost” in the application for a

U.S. passport (such as in Forms DS-11 and DS-64). ECF No. 147-1 at 22-28. “‘A

statute is void for vagueness if its prohibitions are not clearly defined, because

people of ordinary intelligence ought to be able to know what is prohibited, and

laws must provide explicit standards for those who apply them to avoid arbitrary

and discriminatory enforcement by police, judges and juries.’” United States v.

Naghani, 361 F.3d 1255, 1259 (9th Cir. 2004) (quoting United States v. Harris,

185 F.3d 999, 1004 (9th Cir. 1999)). Thus, courts examine “‘the facts of the

particular case and decide whether, under a reasonable construction of the statute,

the conduct in question is prohibited.’” Id. at 1259-60 (quoting United States v.

Fitzgerald, 882 F.2d 397, 398 (9th Cir. 1989)).

       A reasonable person of ordinary intelligence would understand that

declaring that G.G.C.S.’s passport was “lost” in Forms DS-11 and DS-64 — when

4
 Christopher also argues, without more, that “the paragraph of the statute is void for vagueness
on its face or as applied.” ECF No. 147-1 at 21. Christopher provides no basis for this
argument, and the Court finds it meritless.


                                                8
the applicant knew all along that the passport was in the possession of the child’s

mother, from whom the applicant was estranged — is prohibited by § 1542 . See

United States v. Hack, 2009 WL 577762, at *4-6 (C.D. Cal. Mar. 4, 2009) (finding

that Forms DS-11 and DS-64 were not vague as applied under the facts of that

case, which concerned checking the “lost” box). A reasonable person of ordinary

intelligence would also understand that § 1542 prohibits stating: (1) “I don’t

remember” on the form to explain the circumstances surrounding a lost passport

when, in fact, the applicant knew the whereabouts of the “lost” passport; and (2)

“not known” when asked to explain how that same passport was allegedly “lost.”

ECF No. 210-2 at 7. Thus, Christopher’s vague-as-applied challenge fails.5

       3.      Ground Three

       Christopher argues that the first paragraph of § 1542 should have a specific

intent requirement. But, as Christopher acknowledges, the Ninth Circuit rejected

that very argument in United States v. Aifang Ye, 808 F.3d 395, 401 (9th Cir. 2015)

(“We now join our sister circuits and hold that, consistent with Browder [v. United


5
 Christopher makes an additional vagueness-related argument. He argues that it is not clear
from the forms whether the passport is “lost” to the child or “lost” to the adult submitting the
application for the child. ECF No. 147-1 at 24. This argument is meritless because it was
Christopher, the adult, not G.G.C.S., the child, who signed the application, declaring “under
penalty of perjury . . . the statements made on the application are true and correct [and] I have
not knowingly and willfully made false statements or included false documents in support of this
application.” See ECF No. 210-2 at 2.


                                                9
States, 312 U.S. 335 (1941)], a conviction under the first paragraph of 18 U.S.C.

§ 1542 does not require specific intent.”). See ECF No. 147-1 at 29 n.5.

Christopher also argues that Ye should be limited to (1) representations made in

Form DS-11 and (2) acts violating a specific law clearly referenced by § 1542.

ECF No. 147-1 at 32. As discussed above in Ground One, § 1542 is not limited to

Form DS-11. Further, Ye does not require the indictment to allege a specific law or

regulation besides § 1542. See United States v. Herrera, 2016 WL 3693799, at

*11 (C.D. Cal. June 6, 2016) (discussing Ye, the district court stated “there is no

requirement that an indictment allege that a specific law or regulation, other than

Section 1542, was violated by the issuance of the passport.”).

      4.     Ground Four

      Christopher argues that Count 2 is “flawed in that it lacks a materiality

requirement.” ECF No. 147-1 at 34. But, as Christopher acknowledges, the Ninth

Circuit rejected that exact argument in United States v. Hart, 291 F.3d 1084, 1085

(9th Cir. 2002) (“This appeal presents the question whether materiality is an

element of the crime of making a false statement in an application for a United

States passport in violation of 18 U.S.C. § 1542 . . . . [we] now explicitly hold that

proof of materiality is not required for this ‘false statement’ offense.”). See ECF

No. 147-1 at 34. Christopher also argues that Hart should be limited to


                                          10
representations made in Form DS-11. ECF No. 147-1 at 35. As discussed above

in Ground One, § 1542 is not limited to Form DS-11.

       5.     Ground Five

       Christopher argues that the Court should dismiss the indictment because

“Congress did not intend for [§ 1542] with only serious felony level consequences

to apply to conduct such as considered here.” ECF No. 147-1 at 36. But it is for

Congress, not the courts, to prescribe the punishment for a § 1542 offense. See

Whalen v. United States, 445 U.S. 684, 689 (1980) (explaining the “basic principle

that within our federal constitutional framework the legislative power, including

the power to define criminal offenses and to prescribe the punishments to be

imposed upon those found guilty of them, resides wholly with the Congress”).

Thus, the Court cannot provide Christopher with the remedy he seeks.6

       6.     Ground Six

       Christopher argues that “the cumulative effect of the multiple individual

layers of vagueness” make § 1542 unconstitutionally vague. ECF No. 147-1 at 37.

As discussed above, each of Christopher’s vagueness arguments fail.                           In



6
 Christopher makes a vagueness argument seemingly based on a lack of clarity from Congress
concerning its intent in prescribing the punishments for § 1542 violations. ECF No. 147-1 at 37.
Congress clearly prescribed the punishment levels in § 1542. Accordingly, this argument is
meritless.


                                               11
combination, these arguments must also fail.                             Section 1542 is not

unconstitutionally vague.

          Because each of Christopher’s grounds for challenging Count 2 of the First

Superseding Indictment fails, the Court denies his first Motion to Dismiss.

B.        Defendant’s First Motion to Dismiss Count 1 of First Superseding
          Indictment, ECF No. 176

          Christopher argues that Count 1 of the First Superseding Indictment fails to

state an offense. ECF No. 176 at 1-2.

          1.     Plain Meaning of “Whoever”

          Christopher argues that the indictment is insufficient because it fails to

charge the involvement of “unlawful aliens.” ECF No. 176-1 at 3. Christopher

asserts that the relevant statute, 18 U.S.C. § 15447, does not apply to U.S. citizens.


7
    18 U.S.C. § 1544 provides:

          Whoever willfully and knowingly uses, or attempts to use, any passport issued or
          designed for the use of another; or

          Whoever willfully and knowingly uses or attempts to use any passport in violation
          of the conditions or restrictions therein contained, or of the rules prescribed
          pursuant to the laws regulating the issuance of passports; or

          Whoever willfully and knowingly furnishes, disposes of, or delivers a passport to
          any person, for use by another than the person for whose use it was originally
          issued and designed--

          Shall be fined under this title, imprisoned not more than 25 years (if the offense
          was committed to facilitate an act of international terrorism (as defined in section
                                                                                       (continued . . .)

                                                   12
        When interpreting a statute, we are guided by the fundamental canons
        of statutory construction and begin with the statutory text. We
        interpret statutory terms in accordance with their ordinary meaning,
        unless the statute clearly expresses an intention to the contrary. We
        must interpret the statute as a whole, giving effect to each word and
        making every effort not to interpret a provision in a manner that
        renders other provisions of the same statute inconsistent, meaningless
        or superfluous. Additionally, particular phrases must be construed in
        light of the overall purpose and structure of the whole statutory
        scheme.

United States v. Neal, 776 F.3d 645, 652 (9th Cir. 2015) (citations and internal

editorial marks omitted).

        Nothing in the language of § 1544 limits the scope of the statute to

“unlawful aliens.” Rather, § 1544 expressly provides that it applies to

“[w]hoever.” 18 U.S.C. § 1544. In fact, the Ninth Circuit interpreted the term

“whoever” in 18 U.S.C. § 1546 (a similar statute concerning fraud and misuse of

visas and permits) to apply to anyone — including U.S. citizens. United States v.




(. . . continued)
         2331 of this title)), 20 years (if the offense was committed to facilitate a drug
         trafficking crime (as defined in section 929(a) of this title)), 10 years (in the case
         of the first or second such offense, if the offense was not committed to facilitate
         such an act of international terrorism or a drug trafficking crime), or 15 years (in
         the case of any other offense), or both.



                                                   13
Thomsen, 830 F.3d 1049, 1059 (9th Cir. 2016). Accordingly, § 1544 applies to

U.S. citizens, and Christopher’s challenge fails.8

       2.      National Security Threat

       Christopher next argues that the indictment is insufficient because it fails to

state that Christopher’s conduct threatened the national security of the United

States, the protection of which is the purported purpose of § 1544. ECF No. 176-1

at 4. The United States Supreme Court has long rejected a narrow application of

passport laws:

       The fact that at the time of the passage of the act, passports were not
       customarily used by citizens to assure easy reentry is brought forward
       by petitioner to support the argument that Congress did not intend to
       punish uses such as the one charged here. There is nothing in the
       legislative history to indicate that Congress considered the question of
       use by returning citizens. Old crimes, however, may be committed
       under new conditions. Old laws apply to changed situations. The
       reach of the act is not sustained or opposed by the fact that it is sought
       to bring new situations under its terms. While a statute speaks from
       its enactment, even a criminal statute embraces everything which
       subsequently falls within its scope. The use here charged under these
       tests was clearly within the scope of the act. The purpose of this act
       was to punish the use of passports obtained by false statements.

8
 Christopher also asserts that Application Note 1 to U.S.S.G. § 2L2.1 limits § 1544’s application
to “unlawful aliens.” ECF No. 176-1 at 3. Even if that Application Note could be read in the
manner proposed by Christopher (it does not), the Court cannot follow an Application Note if it
contradicts the plain language of the statute. See United States v. Rising Sun, 522 F.3d 989, 996
(9th Cir. 2008) (“Application notes like this one are treated as authoritative interpretations of the
Sentencing Guidelines, unless they violate the Constitution or a federal statute or are
inconsistent with, or a plainly erroneous reading of, the Guideline they are meant to interpret.”
(emphasis added)).


                                                 14
Browder v. United States, 312 U.S. 335, 339-40 (1941) (emphasis added)

(footnotes omitted). Thus, the Government need not allege that

Christopher’s conduct threatened the national security of the United States.

      3.     Passport Number

      Next, Christopher argues that the indictment is insufficient because it “does

not make clear whether a passport itself was furnished, or whether a passport

number was furnished.” ECF No. 176-1 at 4. The First Superseding Indictment

states, in relevant part, that Christopher “willfully and knowingly furnished United

States passport number 455112078, issued and designed for the use of one of his

daughters . . . .” ECF No. 30 at 2. While the Government acknowledges that using

a comma between “passport” and “number” would have made the indictment more

clear, the Government argues that the indictment is not constitutionally defective.

ECF No. 208 at 14. The Court agrees.

      “The test for sufficiency of the indictment is ‘not whether it could have been

framed in a more satisfactory manner, but whether it conforms to minimal

constitutional standards.’” United States v. Holden, 806 F.3d 1227, 1233 (9th Cir.

2015) (quoting United States v. Awad, 551 F.3d 930, 935 (9th Cir. 2009)). “The

indictment must be liberally construed in favor of validity, and it is only required

that the necessary facts appear in any form or by fair construction can be found

                                          15
within the terms of the indictment.” Id. (internal citations and quotation marks

omitted). “An indictment must be read in its entirety and construed with ‘common

sense and practicality.’” Awad, 551 F.3d at 936 (quoting United States v. Alber, 56

F.3d 1106, 1111 (9th Cir. 1995)).

      When read with “common sense and practicality,” the First Superseding

Indictment refers to furnishing a passport (not a number) in violation of § 1544.

Count 1 provides, in relevant part: “the defendant[] willfully and knowingly

furnished United States passport number 455112078 . . . for the use of G.G.C.S.,

well knowing that G.G.C.S. was not the person for whose use said passport was

originally issued and designed.” ECF No. 30 at 2 (emphasis added). The later

language (“said passport”) clarifies any possible ambiguity in the earlier language

(“passport number 455112078”) by clearly indicating that a passport, rather than a

passport number, is at issue. Thus, the use of “passport number 455112078” in the

First Superseding Indictment did not render it constitutionally insufficient.

      4.     Furnishing Passport

      Next, Christopher argues that the indictment is insufficient based on the

language in Count 1 concerning “furnishing” a passport. Count 1 provides, in

relevant part: “defendant[] willfully and knowingly furnished [R.M.C.’s passport]

. . . for the use of G.G.C.S. . . . .” ECF No. 30 at 2 (emphasis added).


                                          16
      Christopher first argues that this language does not indicate which § 1544

paragraph is implicated. ECF No. 176-1 at 5. But only the third paragraph of

§ 1544 concerns furnishing a passport. See 18 U.S.C. § 1544 (“Whoever willfully

and knowingly furnishes, disposes of, or delivers a passport to any person, for use

by another than the person for whose use it was originally issued and designed . . .”

(emphasis added)). Thus, one need not guess -- it is clear that only the third § 1544

paragraph is implicated.

      Christopher next argues that “[p]resenting a passport to an agent on behalf of

another is not covered by the third paragraph [of § 1544].” ECF No. 176-1 at 6-7.

In Christopher’s estimation, the third paragraph of § 1544 would only apply if he

physically handed the passport to G.G.C.S., and would not apply if he physically

handed the passport on behalf of G.G.C.S. to the Customs and Border Patrol

Officer (“CBPO”). Id. This narrow interpretation of the scope of § 1544’s third

paragraph is not supported by the plain language of the statute. The statute applies

to “[w]hoever furnishes . . . a passport to any person, for use by another than the

person for whose use it was originally issued and designed . . . .” 18 U.S.C. § 1544

(emphasis added).

      Christopher also argues for a narrow definition of “furnish,” which would

not include physically handing over the passport to a CBPO. ECF No. 176-1


                                          17
at 7-8. “A fundamental canon of statutory construction is that, unless otherwise

defined, words will be interpreted as taking their ordinary, contemporary, common

meaning.” Perrin v. United States, 444 U.S. 37, 42 (1979). “When determining

the plain meaning of language, we may consult dictionary definitions.” Af-Cap,

Inc. v. Chevron Overseas (Congo) Ltd., 475 F.3d 1080, 1088 (9th Cir. 2007)

(citing San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th

Cir. 2004)). Christopher utilizes a definition of “furnish” from

thelawdictionary.com (“[t]o supply; provide; provide for use”), but that definition

in no way narrows the meaning of “furnish” in the way Christopher suggests. Id.

at 6. Rejecting an “artificially narrow construction” of “furnish,” the Tenth Circuit

explained the “plain, unambiguous meaning of the term ‘furnish’” as follows:

      Black’s Law Dictionary defines furnish as “[t]o supply, provide, or
      equip, for accomplishment of a particular purpose.” Black’s Law
      Dictionary 466 (6th ed. 1990). Webster’s dictionary defines furnish
      as “to provide with what is needed” and lists as synonyms “supply”
      and “give.” Webster’s Ninth New Collegiate Dictionary 498 (1984).

Johns v. Stewart, 57 F.3d 1544, 1556 (10th Cir. 1995). The “plain, unambiguous”

meaning of “furnish” encompasses Christopher handing R.M.C.’s passport to

either G.G.C.S. or a CBPO for G.G.C.S.’s use.




                                         18
      5.     In the Alternative

      Christopher requests that, in the alternative, the Court issue an order

notifying the Government that it must prove that Christopher physically

“furnished” the passport to G.G.C.S. to succeed on Count 1. ECF No. 176-1 at 8.

For the reasons stated above, Christopher’s arguments concerning “furnishing” a

passport under § 1544 are meritless, and thus this request is denied.

      Because Christopher has not shown that Count 1 of the indictment is

defective, Christopher’s second motion to dismiss is denied.

C.    Defendant’s Motion to Dismiss Counts 1 and 2 of First Superseding
      Indictment for Grand Jury Misconduct or to Compel Production of
      Grand Jury Records and DHS Records, ECF No. 180

      In his third motion to dismiss, Christopher alleges that the grand jury

proceedings involved a number of due process violations by the Government. ECF

No. 180 at 1-3; ECF No. 180-1 at 4-8. But Christopher fails to proffer any

evidence to support these allegations.

      1.     Evidence Presented to the Grand Jury

      Christopher makes a number of allegations concerning the Government’s

investigation of his case and its presentation of evidence from that investigation to

the grand jury. Christopher alleges that Assistant U.S. Attorney Marshall

Silverberg and Special Agent Lance Bossard “made inaccurate irrelevant, and


                                          19
prejudicial statements” to the grand jury. ECF No. 180 at 1. Christopher also

alleges that, “Although the First Superseding [I]ndictment corrected some of the

factual inaccuracies from the original indictment, nevertheless, the testimony and

history created from the earlier proceedings resulted” in prejudice. Id. at 1-2.

Christopher also alleges that a proper investigation was not conducted prior to the

presentation of evidence to the grand jury, and asserts that the State Department

assisted witnesses in “trump[ing] up” their testimony. ECF No. 180-1 at 2-3, 7.

      An indictment may be dismissed when “the government’s investigatory or

prosecutorial conduct violates a defendant’s due process rights.” United States v.

King, 200 F.3d 1207, 1213 (9th Cir. 1999). However, dismissal based on

governmental misconduct “is considered a drastic step and is generally disfavored

as a remedy.” United States v. Fuchs, 218 F.3d 957, 964 (9th Cir. 2000) (citation

and internal editorial marks omitted). To violate due process, governmental

misconduct must be “so grossly shocking and so outrageous as to violate the

universal sense of justice.” King, 200 F.3d at 1213 (citation and internal editorial

marks omitted). Because Christopher provides no evidence to support his

allegations of governmental misconduct, Christopher falls far short of meeting his

burden to show governmental misconduct that rises to a violation of due process.




                                         20
      Further, “courts have sharply limited a defendant’s ability to challenge the

nature of evidence presented to a grand jury.” United States v. Claiborne, 765

F.2d 784, 791 (9th Cir. 1985), abrogated on other grounds by Ross v. Oklahoma,

487 U.S. 81 (1988). A facially valid indictment is not subject to a “challenge to

the reliability or competence of the evidence presented to the grand jury.” Bank of

Nova Scotia, 487 U.S. at 254 (citing United States v. Calandra, 414 U.S. 338, 344-

45 (1974)); see also United States v. Basurto, 497 F.2d 781, 785 (9th Cir. 1974)

(“[W]hen a duly constituted grand jury returns an indictment valid on its face, no

independent inquiry may be made to determine the kind of evidence considered by

the grand jury in making its decision.”) (citing Costello v. United States, 350 U.S.

359 (1956)).

      As all of Christopher’s challenges to the facial validity of the First

Superseding Indictment fail, Christopher may not challenge the reliability or

competence of the evidence presented by the Government to the grand jury.

Further, Christopher provides no evidence to support his allegations regarding the

nature of the evidence.

      2.       Procedural Error

      Christopher asserts that the Government did not follow several required

procedural steps in making its presentation to the grand jury. He alleges that the


                                          21
grand jury was not “called on the basis of ‘public interest’” and not properly

advised of its gatekeeping role. ECF No. 180 at 2. The Court agrees that a grand

jury must be summoned “[w]hen the public interest so requires,” Fed. R. Crim. P.

6(a), and a federal grand jury charge generally includes instruction on the grand

jury’s gatekeeping role. But Christopher proffers no evidence that these steps were

not taken here. Grand jury proceedings have a presumption of regularity. See

Hamling v. United States, 418 U.S. 87, 139 n.23 (1974); Vuckson v. United States,

354 F.2d 918, 921 (9th Cir. 1966) (discussing the grand jury, the Ninth Circuit

stated “there is a strong presumption that all procedures in connection therewith

were regular.”). Accordingly, because Christopher proffers no evidence to

overcome this presumption, his argument fails.

      Christopher also asserts that the Government must inform the grand jury:

(1) of the “purpose or prosecution history of passport offenses, or how rarely they

are actually prosecuted”; (2) of the Hague Convention; (3) that it must consider

affirmative defenses; (4) that it could request for Christopher “to participate in

order to form a complete picture”; and (5) “that [the Government] was permitted

by law to show a biased and incomplete picture of reality . . . ” to the grand jury.

ECF No. 180 at 2; ECF No. 180-1 at 7. Christopher provides no legal authority




                                          22
(and the Court finds none) to support his claims that the Government must inform

the grand jury about these topics.9

       3.      In the Alternative

       As an alternative to dismissal, Christopher requests disclosure of the grand

jury transcripts and production of State of Hawaii DHS records. ECF No. 180-1

at 8. Grand jury transcripts concerning the testimony of Special Agent Lance

Bossard were ordered produced to Christopher on October 9, 2018 for reasons

unrelated to this Motion. ECF No. 214. As Christopher has provided no

evidentiary support for his allegations concerning grand jury misconduct, the Court

denies his requests for (1) production of State of Hawaii DHS records and (2)

production of grand jury transcripts not already ordered produced.

       Because Christopher has not met his burden to show prejudicial error in the

grand jury proceedings, the Court denies his third motion to dismiss.

9
 In addition to relying on due process, Christopher argues that he should have been notified by
his prior counsel about certain parts of the U.S. Attorney’s Manual concerning the Government
allowing a target of an investigation to testify in front of the grand jury. ECF No. 180 at 2. He
offers no legal authority for this argument. Id. Moreover, his counsel could not have provided
notice of something of which he was unaware. See ECF No. 212 at 9 (uncontroverted assertion
that prior counsel was not aware of the investigation until after indictment). Further, the Ninth
Circuit has previously stated that the U.S. Attorneys’ Manual does not create any rights. See
United States v. Lorenzo, 995 F.2d 1448, 1453 (9th Cir. 1993) (“[T]he U.S. Attorneys’ Manual
‘is not intended to, does not, and may not be relied upon to create any rights, substantive or
procedural, enforceable at law by any party in any matter civil or criminal.’” (citing U.S.
Attorneys’ Manual, § 1-1.100)).




                                                23
                             IV. CONCLUSION

      For the foregoing reasons, the Court DENIES each of Christopher’s Motions

to Dismiss (ECF Nos. 147, 176 and 180).

      IT IS SO ORDERED.

      DATED: November 28, 2018 at Honolulu, Hawai‘i.




__________________________________________________________________

United States v. Christopher, Cr. No. 18-00059 DKW-KSC; Order Denying
Defendant’s Motions to Dismiss (ECF Nos. 147, 176 and 180)




                                      24
